Case 2:19-cv-00055-ABJ Document 1 Filed 03/19/19 Page 1 of 6

FILED
U.S. DISTRICT COURT
Robert M. Shively DISTRICT OF SYOMING
Wyoming State Bar No. 5-6188 ONIO MED 1Q DM Ten
Rob Shively, P.C. See EE Fine
536 South Center Street STEPHAN HAARIS. CLERK
Casper, WY 82601 "CHEYENNE

Phone: (307) 266-3000
Email: rob@robshively.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

 

ALVIN WARREN and 8
CHESTER WARREN, §
Plaintiffs, § =
19CV55
Vv. § CASE #:
§
RUN-RITE TRUCKING, §
Defendant. §
COMPLAINT

COME NOW, Plaintiffs, ALVIN WARREN and CHESTER WARREN, by and through
their attorneys, and for their causes of action against Defendant, RUN-RITE TRUCKING and in
support of the relief requested here, respectfully allege to the Court as follows:

Nature of the Case

i, This is a Wyoming, diversity jurisdiction, personal injury case arising out of a rear

end accident that occurred on or about November 12, 2018, in Albany County, Wyoming.
Notice of Tangentially Related Case

2. Although this case is not technically related to Case No. 16-CV-247-J that was tried
to verdict and judgment before Judge Johnson in December of 2017, counsel is obliged to apprise
the Court of the similarities. In that case, Mr. Alvin Warren was driving his vehicle when he was

rear-ended by an 18-wheeler on the Interstate Highway in Wyoming. In this case, the same thing
Case 2:19-cv-00055-ABJ Document 1 Filed 03/19/19 Page 2 of 6

has happened again. This time Alvin Warren’s brother, Chester Warren, was driving and Alvin
was a passenger. Fortunately, in this instance, both men survived the accident and their injuries.
Parties

3. This Complaint is brought on behalf of Plaintiffs Alvin Warren (hereinafter
“Alvin”) and Chester Warren (hereinafter “(Chester”). The Warrens are brothers. They both are
citizens and residents of the State of Georgia.

4, Upon information and belief, Defendant Run-Rite Trucking (hereinafter “Run-
Rite”) is an Oregon Corporation doing business in Wyoming and with its principal office and place
of business in Portland, Oregon. At all times pertinent to this case, Run-Rite was an employer of
Jerry Peuser (hereinafter “Peuser”), and Peuser was acting within the scope of his employment.

Jurisdiction and Venue

5. Jurisdiction is based on diversity of citizenship between Plaintiffs and Defendant,
and the matter in controversy, exclusive of interest and costs, exceeds Seventy-Five Thousand
Dollars ($75,000.00). 28 U.S.C. § 1332.

6. The acts, omissions, negligence, and breaches of duty which give rise to this action
occurred and were committed in the District of Wyoming, and venue is proper in this Court
pursuant to 28 U.S.C. § 1391.

Facts Common to All Causes of Action

7. Defendant Run-Rite is a trucking company which hauls loads for shippers in
interstate commerce. Run-Rite is a certificated interstate motor carrier. On or about November 12,
2018, Peuser, as an employee of Run-Rite, was operating a Peterbilt CBE semi-truck trailer

combination near Laramie, Wyoming. Peuser was traveling eastbound on Interstate 80.
Case 2:19-cv-00055-ABJ Document 1 Filed 03/19/19 Page 3 of 6

8. At about the same time, Plaintiffs were in a Dodge pickup truck owned and driven
by Chester Warren, who was lawfully operating his pickup truck at the time. Alvin and Chester
were also traveling eastbound on Interstate 80.

9. Suddenly and without warning, the truck Plaintiffs were riding in was struck from
behind by the Run-Rite semi-truck driven by Peuser. Upon information and belief, Peuser did not
attempt to slow down or hit the brakes to avoid the crash.

10. _— Plaintiffs’ truck flipped and rolled into the median. Alvin was airlifted to Colorado
Hospital due to a collapsed lung and multiple bone fractures in his body. Chester suffered a fracture
in his neck and in his back.

11. | Peuser made various statements attempting to dodge responsibility to the police
who were called to the scene on how the crash occurred. However his overriding statement was
that he was traveling approximately 70 mph, he admitted to the trooper on duty that he did not see
the vehicle in front of him until it was too late, and he does not believe he even tried to stop and
he did not slow down and crashed into Plaintiffs from behind at full speed.

12. The acts, errors or omissions of defendant, are the actual and proximate cause of
Alvin and Chester’s injuries, which include permanent and debilitating physical injuries, medical
expenses, pain and suffering, emotional trauma and past and future lost wages.

Causes of Action — Negligence

13. | Defendant’s driver Peuser was negligent in a variety of respects including failure
to maintain a proper lookout, failure to yield the right of way, failure to control his speed, and
failure to brake or take other measures to avoid the collision. His negligence was a proximate cause

of the accident and of Plaintiffs’ injuries.
Case 2:19-cv-00055-ABJ Document 1 Filed 03/19/19 Page 4 of 6

14. On information and belief Defendant Run-Rite was also independently negligent
by reason of one or more of the following acts, errors, or omissions:

a. Failing to adequately qualify its driver that was operating its
semi-tractor- trailer;

b. Failing to adequately train its driver that was operating its
semi-tractor- trailer;

c. Failing to adequately supervise its driver that was operating
its semi-tractor- trailer;

d. Failing to adequately qualify, train and/or supervise its
drivers to keep a proper lookout;

e. Failing to adequately qualify, train and/or supervise its
drivers to drive undistracted;

f. Failing to adequately qualify, train and/or supervise its
drivers to keep its tractor-trailer combination under proper
control at all times;
g. Failing to adequately train and supervise its drivers to take
proper action to avoid other vehicles lawfully using the
highway;
h. Failing to adequately qualify, train and/or supervise its
drivers to not disregard the safety of people on or near a
public highway; and/or
1. Failing otherwise to provide for safe operating semi-tractor-
trailer and endangering thereby everyone on or near a
highway.
j. Defendant Run-Rite was otherwise negligent.
15. As a direct a proximate result of the negligence of each Defendant, Run-Rite’s
semi-tractor trailer combination, operated by Peuser, violently and needlessly crashed into the
rear of Warren’s pickup truck being lawfully and reasonably driven by Plaintiff Chester

Warren. As a direct and proximate result of the negligence of Defendant, Plaintiffs were injured

as set forth above.
Case 2:19-cv-00055-ABJ Document 1 Filed 03/19/19 Page 5 of 6

16. If discovery reveals that Defendants’ conduct was more culpable than simple
negligence, then Plaintiffs will seek leave of Court to amend this Complaint to allege same and
the consequences therefor.

Damages

17. As a direct and proximate consequence of Defendant’s conduct, Plaintiffs have

suffered and continue to suffer from the following injuries for which they are entitled to collect

compensation from Defendant:

a. pain and suffering, past;

b. pain and suffering, future;

c. mental anguish, past;

d. mental anguish, future;

e. loss of the enjoyment of life, past;

f. loss of the enjoyment of life, future; and

g. medical expenses, lost earnings or earning capacity, and other economic damages;
and

h. any other losses or damages as may be proven or shown.

Jury Trial Demanded

18. Plaintiffs hereby invoke their constitutional right to trial by jury.

WHEREFORE, Plaintiffs pray for judgment against Defendant, for the acts, errors and
omission of Defendant, their principals, employees, staff, or agents, direct or indirectly causing
the personal, physical, and mental and financial injuries to Plaintiffs as will be proven at trial, and
other such damages and compensation for loss;

a. Monetary, pecuniary or other loss allowed in law or equity, sustained by
Alvin and Chester;
Case 2:19-cv-00055-ABJ Document1 Filed 03/19/19 Page 6 of 6

b. For such other and further relief as the Court deems proper and just in

premises.

RESPECTFULLY SUBMITTED this 14" day ef Mare 2019.

By:

A

Robert M. Shively

Wyoming State Bar No. 5-61.88

Rob Shively, P.C.

301 W. Lincolnway

Cheyenne, WY 82001

Phone: (307) 266-3000

Email: rob@robshively.com
Co-counsel for Plaintiff Alvin Warren

Fred H. Shepherd #7-5762

VICKERY & SHEPHERD, LLP

301 W. Lincolnway

Cheyenne, WY 82001

(713) 526-1100 (Phone)

(713) 523-5939 (Facsimile)
Co-counsel for Plaintiff Alvin Warren

Frederick J. Harrison

Frederick J. Harrison, PC

301 W. Lincolnway

Cheyenne, WY 82001

Telephone: 307-324-6639

Facsimile: 307-481-7491

Email: fred. harrison@fjhlawoffice.com
Counsel for Plaintiff Chester Warren
